Case 8:19-bk-09649-RCT Doc 12 iRil@g h@i28/19 Page 1 of 52

OCT 28 2019

CLERK, US BANKRUPTCY COURT
rrr , ; ; OF FLORIDA
Fill in this information to identify your case: ISION

Pages scagned by AS

   

Debtor 1 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, ff filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

(If known)

 

 

Official Form 106Sum

 

CQ Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

 

REA semmarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)
: 1a. Copy line 55, Total real estate, from Schedule A/B ..o.......0.c. cccccccccececescsesesscsssssee cose ceseneresesescansesesedeassseseesseseasseetecaceneaes

1b. Copy line 62, Total personal property, from Schedule A/B..............cceccecccececeecee ce ects eee ee ene tee eenasaeneee rata evesenaeseeteneeeerseenase

1c. Copy line 63, Total of ail property on Schedule A/B oo... cccccceecccccccseeeeeceeeceenceeecenenseseeteeenantaeesdensenseecaneceseevsneesneanaeeeeress

{

EE summarize Your Liabilities

Your assets
Value of what you own

 

 

 

$ | O48 100.00

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............
_ 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ..............c.ccccceeeee reenter

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F ..........0.... eee

Your total liabilities

Your liabilities
Amount you owe

s Att / 4.2

 

 

 

 

 

ED seemarice Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule |... .....ccecceccseceeeseeceec eee ee eee eeeeeeseteeeeecaevaesaeeesnasaesueaseasnanaes

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule Joo... ecccecccccceceeccenececcceeeeeseeeseeaecoue cae enesaecnesaesansaaseesneatneeeesaeenae

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

$/ 1) 52.00
s 844,00

page 1 of 2

 

 
 

Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 2 of 52

peptor1 KAREN DECOLA KOSTANTIS Case number erin, 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

‘ue! Answer These Questions for Administrative and Statistical Records

 

j
6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
YS You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Yes

 

_ 7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Q] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official ’ .
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ )\ (

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ @

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ g

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) sO
ih
9d. Student loans. (Copy line 6f.) $ @

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ @
priority claims. (Copy line 6g.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s Z
9g. Total. Add lines 9a through 9f. $ p

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case 8:19-bk-09649-RCT Doc12_ Filed 10/28/19

Fill in this information to identify your case and this filing:

KAREN

First Name

DECOLA KOSTANTIS

Middle Name Last Name

Debtor 7

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruptcy Court for the: Middle District of Florida
19-09649-8T7/8:19-bk-09649-RCT

El

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 3 of 52

CJ Check if this is an
amended filing

12/15

 

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Part 1:

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

_ 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

t No. Go to Part 2.
‘Yes. Where is the property?

1, A415 Rutledae Dave

Street address, if availabl¢.jor other description

ts is the property? Check all that apply.
Single-family home
QO Duplex or multi-unit building
CJ Condominium or cooperative
7 Manufactured or mobile home
Land

 

 

Pulm Harbor Florida 34u65 9 invesiment property
City State ZIP Code © other

 

Who has an interest in the property? Check one.

() Debtor 1 only
CI Debtor 2 only
‘ Debtor 1 and Debtor 2 only
i} At least one of the debtors and another

 

Do not deduct secured claims or exemptions: Put:
the amount of any secured claims-on Schedule-D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$990,000.00 $990,000.00.

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

UJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
| Single-family home

"2 Street address, if available, or other description O Duplex or multtunit building

L} Condominium or cooperative

(] Manufactured or mobile home

C} Land

QQ) Investment property

L] Timeshare

LY other

Who has an interest in the property? Check one.
CJ Debtor 1 only

C} Debtor 2 only

() Debtor 1 and Debtor 2 only

U) At teast one of the debtors and another

 

 

 

State ZIP Code

City

 

 

County

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property:

Current value of the Current value of the :

entire property?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

portion you own?

 

LJ Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

Official Form 106A/B Schedule A/B: Property

page 1

 
Debtor 1

KAREN Case 8:19-bIc 02649 Ret anhe c12. Filed 10/28/19

Case number (f known)

 

First Name Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

' 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ..................-....ccccccccececceeccecnececeenceeecacececeescececeeeeeeneeeettenss >

| Part 2: fl Describe Your Vehicles

What is the property? Check ail that apply.

Q Single-family home

a Duplex or multi-unit building
LI Condominium or cooperative
(J Manufactured or mobile home
(J Land

OI investment property

UJ Timeshare

CJ other

 

Who has an interest in the property? Check one.

C) Debtor 1 only

LL} Debtor 2 only

CJ Debtor 4 and Debtor 2 only

LJ At least one of the debtors and another

Pag! eee Bf zie: :19-bk-09649-RCT

Do-not-deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

§. $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

 

$550 , 000,00

 

 

- Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
_ you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

_ 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

CJ No
LI Yes

3.1. Make:
Model:

 

Year: 260 q
Approximate mileage: 200K

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

C] Debtor 1 only

CJ Debtor 2 only

J] Debtor 1 and Debtor 2 only

(} At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(CY Debtor 1 only

C} Debtor 2 only

CJ Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Deo not deduct secured claims or exemptions. ‘Put
the amount of any secured.claims on Schedule D:
Cenditors Who Have Giaims Serired by Property.

Current value of the Current value of the :
entire property? portion you own?

s1,500,00 s_@
Oued byttusr,

Do not deduct secured-claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

page 2

 

 
Case 8:19-bk-09649-
DECOLA

Ro Doc 12 Filed 10/28/19

 

Who has an interest in the property? Check one.

Debtor 4 KAREN OSTANTIS
First Name Middle Name
3.3. Make:
Model: CO pebtor 4 only
CL) Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

CJ Debtor 1 and Debtor 2 only
(2 At teast one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

CJ Debtor 1 only

C] Debtor 2 only

LJ Debtor 1 and Debtor 2 only

(CJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

 

Pa

e5
Case number ¢rknow) 180 05689. 3T 708: 19-bk-09649-RCT

 

Do: not deduct secured claims-or.exemptions. Put
the.armnount of any secured claims .on Schedule D:
Crediters Who Have Claims Secured by Property.

Current value of the "Current value of the
entire property? portion you own?

Do not deduct'secured claims or exemptions. Put
the amount of: any secured claims on Schédule.D:
Creditors Who. Have Chalins Secured by Property.

Current value of the Current value of the
entire property? portion youown?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
UC} Yes

41, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

 

 

 

Who has an interest in the property? Check one.
UL) Debtor 1 only

L) Debtor 2 only

(J Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

L] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C2 Debtor 1 only

C Debtor 2 only

(J Debtor 4 and Debtor 2 only

(J Atleast one of the debtors and another

() Check if this is community property (see
instructions)

Do.not. deduct secured claims or exemptions.-Put
the amount of any secured .claims.on- Schedule: D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the :

entire property? portion you own?

Do not. deduct secured-claims or exemptions. Put
the amount of any secured claims on. Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

_ §. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

you have attached for Part 2. Write that number here

Official Form 106A/B

Schedule A/B: Property

 

page 3
Case 8:19-bk-09649-RCT
DECOLA

First Name Middle Name Last Name

xz
Oo
”
=
Z
a0

Debtor1 KAREN

IS Case number (f known)

ireigast Describe Your Personal and Household items

0c 12. Filed 10/28/19 Page 6 of 5
19-09649-8

 

#71821 9-bk-09649-RCT

 

 

 

 

: . . : eo Current value of the
Do you own or have any legal or equitable interest in any of the following items? portion you own?
Do not deduct secured claims:
: or exemptions.
_ 6. Household goods and furnishings
: Examples: Major appliances, furniture, linens, china, kitchenware
No i i
(C) Yes. Desoribe......... |g
{
i ve a . ned
_ 7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
rf No
C) Yes. Describe.......... $

 

 

 

: 8, Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
of stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No

 

i

(J Yes. Describe..........

5
i

8. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No

 

CJ Yes. Describe..........

 

 

 

© 10. Firearms
mples: Pistols, rifles, shotguns, ammunition, and related equipment
No

 

(2 Yes. Describe..........

 

 

 

- 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

 

 

 

th Yoo Describe........... Cloth 4 ; Shoes, AUWCXONCS

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
ry No

 

C) Yes. Describe..........

 

 

 

13. Non-farm animals
i Dogs, cats, birds, horses

No

 

L} Yes. Describe..........

 

 

 

: 14. Any other personal and household items you did not already list, including any health aids you did not list

No

 

L} Yes. Give specific
information. ............-

 

 

. 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that mumber Mere ooo... ec cee cece ceca eee neseeennenncsucesteseusensancnsseacaeceeacsersvarssaneaeneensnnesesaseeesuesiceateneensareseeaneete

Official Form 106A/B Schedule A/B: Property

 

 

 

page 4

 

 
see: KAREN C2S¢ 8:19-Di Dab I Se RSet antes 22 Filed 10/28/19 Page, (608 31 7/8:19-bk-09649-RCT

Case number (known),

 

 

 

First Name Middle Name Last Name
part a: | Describe Your Financial Assets
~ Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions. -

- 46.Cash
: Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

No
dv coctateecaeseseeeeeaeneneneaceescuaeesesesecsseseentecnesesesaescnenanenersestanaeceneasiseeseseeensnsesiaresctaanenersseesnsseiraseseneasiersecereceoneaeen Cash: 100 .€0 $ he 10.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

ve
YOS ... eee Institution name:

17.1. Checking account:

 

17.2. Checking account:

 

17.3. Savings account:

 

17.4. Savings account:

 

17.5. Certificates of deposit:

 

PF fF F# FF HF

17.6. Other financial account:

 

17.7. Other financial account:

 

17.8. Other financial account:

 

17.9. Other financial account:

 

Pf Ff fF

_ 18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
OF Yes. institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
de Partnership, and joint venture

 

 

No Name of entity: % of ownership:
Ll Yes. Give specific 0% %
information about
them... ee 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 
Debtor1 KAREN

Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Pages
DECOLA

KOSTANTIS

Case number (f known)

 

Fust Name Middle Name

Last Name

_ 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

No
i Give specific  !ssuername: |
information about A |

lana Certifiate(s) ot fit No.113-494-09939F

 

 

Molekesignn

 

$/Crorae Hea Kostas Gaunhelt}) hogan 115920 :

 

M il

21. Retirement or pension accounts

i uJ i ue atic. Pun Ut)
Ocb# O405A06O 85 FO

4. Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

No

(] Yes. List each
account separately. Type of account:

401(k) or similar plan:

Pension plan:

IRA:

Retirement account:

Keogh:

Additional account:

Additional account:

_ 22. Security deposits and prepayments

Institution name:

 

 

g of 52
19-09649-8T 7/8:1 9-bk-09649-RCT

(laxdup cusig)
Sinking

$ 333 400.00

 

 

 

 

 

 

Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

4... or others
No

Electric:
Gas:

Heating oil:

Security deposit on rental unit:

Prepaid rent:
Telephone:
Water:

Rented furniture:

Other.

Institution name or individual:

 

 

 

 

 

 

 

 

 

- 23. 2. (A contract for a periodic payment of money to you, either for life or for a number of years)

No

Issuer name and description:

 

 

Official Form 106A/B

Schedule A/B: Property

CPC Ff F# Ff Ff Ff

PAF HF FH H

ff OH

page 6

 
8:19-bk-09649-R 12 Filed 10/28/19 Page 9 of 52
pebtor1 4 KAREN Case CeO re eet ANTS” led 101 8/16 umn 49 09649-817/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
4 §§ 530(b)(1), 529A(b), and 529(b)(1).

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
: exercisable for your benefit

No | f ‘Le |’ :
of Yes. Give specific \nGod We usr} te Sedona trust} God a CVO ur ts! ct I
rfomatonsboutthem... Feu Westin erica Phch ie Haat _ . ,
_ 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property | ower oe Haat Wh | NS} :
Examples: \nternet domain names, websites, proceeds from royalties and licensing agreement \ nus Runa te

 

 

 

 

 

 

No
d infortration about them... HNGAC Aven ame tbenchaal intccsrin convesion thacd =| suWlnown

 

 

_ 27. Licenses, franchises, and other general intangibles
ie Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No _ _
Wl Yes. Give specific
information about them.... $
-. Money or property owed to you? Current value of the
mag a : ( ‘ portion you own?
Faure wieresin Certtheake oF irth ard Sof accous tion dge oF roe portion you Sa?
claims or exemptions.

. 28. Tax refunds owed to you

 

No
d Yes. Give specific information

. Federal:
about them, including whether | | \eler CuUY\O uAtS
you already filed the returns Wi ide dS tb

State:

and the tax years. 22.0.0... wh id by male. Local:

_ 29. Family support
: Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

No

 

 

 

 

LJ Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

 

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

id ve Give specific information. .............. SOU al secu (erefvicl) intcic UNngoD d lab or ; \ 0 2

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
 

Case 8:19-bk-09649-RCT_ Dog 12 Filed 10/28/19 Page 10 9
pebtor1 KAREN DECOLA KOSTANTIS Case number grinow HBA S17 18:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

| 31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No

C) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
a because someone has died.

 

Cl Yes. Give specific information...............

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

No

YOs, DOSEHDS GCN CIM: wns Mortgage ¢ (' DML und $ Aut, 000 00

34. Other contingent and unliquidated claims of evenabure, including db nterclaims of the debtor and rights
to set off claims

No ‘
ob ves Describe each claim, nn i oad) (oes Me CD} eecah wo | sunvrob :

35. 2 financial assets you did not already list

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No f
CJ Yes. Give specific information............ 5
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached Qn)
_ for Part 4. Write that number here 00. ccccsecccessssseeessssvssneecnsssvtneseenstvnsesesssnvesscesnsseeersitetesessnisesessnessereeeseestueeesee > s 690 400 00+

Ca Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

. 37.Do you own or have any legal or equitable interest in any business-related property?

a No. Go to Part 6. Oterthan equitaile interes in a

C) Yes. Go to line 38.

 

Current value of the
portion you own?
Do not deduct secured claims
: or exemptions.
. 38. a. receivable or commissions you already earned
No .
CD Yes. Describe......,
: $
i

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
No
LI) Yes. Describe.......

 

“a

 

Official Form 106A/B Schedule A/B: Property page 8
 

Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 11 of 52
pebtor1 KAREN DECOLA KOSTANTIS Case number grin 19-09649-81 7/8:19-bk-09649-RCT

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

i No

(3 Yes. Describe.......

 

 

—e~

- 41, Inyentory
: No
(3 Yes. Describe....... $

 

 

 

 

_ 42. Inferests in partnerships or joint ventures

No
C] Yes. Describe.......

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of entity: % of ownership:
% $
% $
% $
: 43. Cystomer lists, mailing lists, or other compilations
No
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
C2 No
U Yes. Describe........
$
- 44. Any business-related property you did not already list
No
U] Yes. Give specific $
information .........
$
$
$
$
_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ Q
for Part 5. Write that mumber here 0c ccc eseesene ssn snnesrneeneventes ive pisnpsanesneranstasees est seesseersesssueeseesenteseeeee >

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

 

_ 46. Doyyou own or have any legal or equitable interest in any farm- or commercial fishing-related property?
No. Go to Part 7.
LJ Yes. Go to line 47.

 

Current value of the
portion you own?
Do. not deduct secured claims
or exemptions.
| 47, Farm animals
en Livestock, poultry, farm-raised fish
No
7
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 
 

Case 8:19-bk- OO6 33. RCT. Dogi2_ Filed 10/28/19 Page 120

Debtor 4 KAREN DECOLA KOSTANTIS Case number ¢rinown,

First Name Middle Name Last Narne

Shee Sf: 19-bk-09649-RCT

 

 

_ 48. Crops—either growing or harvested

No

C} Yes. Give specific
information. ............ $

 

 

 

 

49. a and fishing equipment, implements, machinery, fixtures, and tools of trade
No
(ee —

 

 

 

 

 

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
No

LI] Yes. Give specific
information. ............ $

 

 

 

 

_ 62. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ Q
for Part 6. Write that mumber Mere 0.00.0... cece cee ccssceccosanesesneesesnsecescnteenesuecsnensesssunetasinistessiseessistesesessrsucienessiusessnneteetenes >

 

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

» §3. Do you have other property of any kind you did not already list?
: Ln. Season tickets, country club membership
No

CJ Yes. Give specific
information. ............

 

 

 

 

 

 

_ 54. Add the dollar value of all of your entries from Part 7. Write that number here 0... eee cece eee »> s Go

 

 

List the Totals of Each Part of this Form

 

) 85. Part 1: Total real estate, Virve 2c cccececcccsseecsccsssscecscsevsnscsccersuvuvessecsvaseeseesssutessensnaesesassnsesesssssuecesessesivissnssesssssnnersseisnineatesaseees > $990,000.00

"66. Part 2: Total vehicles, line 5 $ 0 OO
57. Part 3: Total personal and household items, line 15 $ Oe
- §8.Part 4: Total financial assets, line 36 $ 5O OO

- 69. Part 5: Total business-related property, line 45 $ @
60. Part 6: Total farm- and fishing-related property, line 52 $ @
: 61.Part 7: Total other property not listed, line 54 +$ D

_ 62. Total personal property. Add lines 56 through 61. .................... $ 54 ‘ 0) Copy personal property total > +$ f 23 A00.00

 

 

 

 

 

. 63. Total of all property on Schedule A/B. Add line 55 + line 62.0.0... ccccccccssessssecesssececnececeseeseeceeateetaessetacessenacecausteseesscees $ | "Abs aaead

 

 

Official Form 106A/B Schedule A/B: Property page 10

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 13 of 52

Fill in this information to identify your case:

pebior1 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida
Case number 19-096449-8T7/8:19=bk-09649-RCT

(If known}

CJ Check if this is an
amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Ul You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
1] You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on’ Current.value of the.-.: Amount of the exemption you. claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value.from Check only one box for each exemption.
Schedule A/B

doseription: Home $ 550 000 ‘ 00 ys

| 100% of fair market value, up to

Line from
oh t | any applicable statutory limit

Schedule A/B:

 

Soscription: Cor $ \ 900 ‘ OO Os
. j a o% A : : . .
Une fiom dul 100% otfat maret vane. upt> FW SC 57 (IoD)

 

Brief

description: re: Os

Line from (4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,3507
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
df Z Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

No
(2 Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 14 of 52

Debtor 1 KAREN

DECOLA KOSTANTIS

 

First Name Middie Name

EE eexicona Page

Brief description of the property and line
~“on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B: ———

Brief
description:

Line from
Schedule A/B: ~~~

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B: —————

Brief
description:

Line from
Schedule A/B: ~~

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: ————

Brief
description:

Line from
Schedule A/B: ~~~

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:. —————

Brief
description:

Line from
Schedule A/B: ~~

Official Form 106C

Last Name

portion you own:

Copy the value from
Schedule A/B

$

Case number (known, 19-09649-8T 7/8:19-bk-09649-RCT

 

Current value of the Amount of the exemption you claim

Check only one box for each exemption

Os

CJ 100% of fair market value, up to
any applicable statutory limit

Us
© 100% of fair market value, up to
any applicable statutory limit

Os

LJ 100% of fair market value, up to
any applicable statutory limit

Os

C2 100% of fair market value, up to
any applicable statutory limit

Os

(J 100% of fair market value, up to
any applicable statutory limit

Os

C] 100% of fair market value, up to
any applicable statutory limit

Os

LE 100% of fair market value, up to
any applicable statutory limit

Lis

LJ 100% of fair market value, up to
any applicable statutory limit

Os

3 100% of fair market value, up to
any applicable statutory limit

Os
C2 100% of fair market value, up to
any applicable statutory limit

Os

C) 100% of fair market value, up to
any applicable statutory limit

Ls

(2 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific jaws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

page 2_ of L.

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 15 of 52

Fill in this information to identify your case:

Debtor 4 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number 19-09649-8T7/8:19-bk-09649-RCT
(if known) C] Check if this is an

 

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 1215

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

 

1. Do any creditors have claims secured by your property?
ed No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

List All Secured Claims

t
t

|
}
i

 

 

 

2. List alf secured claims. if a creditor has more than one secured claim, fist the creditor: separately
foreach claim... If more than one.creditor has a particular claim, listthe other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

/ Obreribe the property that secures the claim: sAuy $000. OO SD, « g :
Inicicst intitle tohouse- collaleera

As of the date you file, the claim is: Check all that apply.

CJ Contingent
Wwosington sti dj D ‘at Wa a Untguited

 

 

 

 

 

 

 

 

 

City State ~ ZIP Code Disputed
Who owes , debt? Check one. Nature of lien. Check all that apply.
O) Debtor 4 only An agreement you made (such as mortgage or secured
(2 Debtor 2 only car loan)
Debtor 1 and Debtor 2 only (2 Statutory lien (such as tax lien, mechanic's lien)
At least one of the debtors and another (Judgment lien from a lawsuit

(J other (including a right to offset)
C3 Check if this claim relates to a

community debt ,
Date debt was incurred A : Ol l oA Last 4 digits of account number 5 qo L Oo

 

 

|_2.2) ‘eet Describe the property that secures the claim: $ b $ $
280 a Sf ag
280 West | Ieiestn THe To and ~ deed
Bs esr | Inicresty Tie TO karl ~ oe
“) As of the date you file, the claim is: Check ail that apply.
Suite 5000 ° date y rey
Contingent
Unliquidated
State ZIP Code OQ bisputea
Who owes the debt? Check one. Nature of lien. Check all that apply.
(Debtor 1 onty CJ An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
Debtor 1 and Debtor 2 only 4 Statutory lien (such as tax lien, mechanic's lien)
At least one of the debtors and another Judgment lien from a lawsuit

 

i
;

 

 

 

 

 

 
    

LJ Other (including a right to offset)
(Q Check if this claim relates to a

Date debt wes ieeurred Aloo Last 4 digits of account number O 0. 6 0} {Court Case] Acct HOOLNGCO

Add the dollar.value of your entries in Column A on this page. Write that number here: bATAS A |

 

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 3
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 16 of 52
Debtor 1 KAREN DECOLA KOSTANTIS Case number grinown 19-09649-8T7/8:19-bk-09649-RCT

First Name Middie Name Last Name

 

 

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed
by 2.4, and so forth.

 

 

 

 

 

 

 

 

 

 

 

Describe the property that secures the claim: $ $ $.
Creditors Name
Number Street
i As of the date you file, the claim is: Check aif that apply.
i Q Contingent
City State ZIP Code C2 unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check ali that apply.
QQ) Debtor 1 only (J An agreement you made (such as mortgage or secured
(3 Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only (Statutory tien (such as tax lien, mechanic's lien)
(2 Atteast one of the debtors and another C1 Judgment lien from a lawsuit

OQ other (including a right to offset)
(J Check if this claim relates to a

community debt

 

 

 

 

 

 

 

 

 

 

Date debt was incurred Last 4 digits of account number Le
LJ Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check ail that apply.
Q Contingent
C] unliquidated
City State ZIP Code uO Disputed
?
Who owes the debt? Check one. Nature of lien. Check all that apply.
1 Debtor 4 only LI an agreement you made (such as mortgage or secured
(J Debtor 2 only car Ioan)
(2 Debtor 1 and Debtor 2 only C) Statutory lien (such as tax lien, mechanic's lien)
( Atleast one of the debtors and another Q Judgment lien from a lawsuit

(2 Check if this claim relates to a C1 other (inctuding a right to offset)

community debt

 

 

 

 

 

Date debt was incurred Last 4 digits of account number —
' Describe the property that secures the claim: $ $ $.
: Creditors Name '
Number Street

 

 

 

 

As of the date you file, the claim is: Check all that apply.

 

LJ Contingent
City State__ZIP Code OQ) unliquidated
(J Disputed
Who owes the debt? Check one. Nature of lien. Check ail that apply.
1) Debtor 4 only (0 An agreement you made (such as mortgage or secured
(2) Debtor 2 only car loan)
{ (J Debtor 1 and Debtor 2 only Q Statutory lien (such as tax lien, mechanic's fien)
(J At least one of the debtors and another (Judgment lien from a lawsuit

CJ other (including a right to offset)
(J Check if this claim relates to a

community debt

Date debt was incurred Last 4 digits of account number

 

Add the dollar value of your entries in Column A on this. page. Write that number here:

 

   

If this is the last page of your form, add the dollar value totals from all pages.
| sas sus Write that number here:

i

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page kL of 3

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 17 of 52

vette? KAREN

First Name Middle Name Last Name

om List Others to Be Notified for a Debt That You Already Listed

DECOLA KOSTANTIS Case number grin, 19-09649-817/8:19-bk-09649-RCT

 

 

 

i _ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
/- agency is trying to collect from you for a:debt you owe to someone else, list the creditor in Part.1, and-then list the collection agency here. Similarly, if

' , you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. if you do not have additional persons to _
. be notified for any debts in Part 1, do not fill out or submit this page.

 

 

 

 

my On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber_—
Number Street
State ZIP Code

City

 

On which line in Part 1 did you enter the creditor?

 

Name

Last 4 digits of account number

 

Number Street

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code
lL On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street

 

 

City

State ZIP Code

 

Official Form 106D

Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

page 3. of 3

 

 
 

Case 8:19-bk-09649-RCT Doc12_ Filed 10/28/19 Page 18 of 52

Fill in this information to identify your case:

Debtor1 KAREN DECOLA KOSTANTIS

First Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middie District of Florida

19-09649-8T7/8:19-bk-09649-RCT L) Check if this is an
tr inown) Per amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

List Al of Your PRIORITY Unsecured Claims

   

 

. Dg any creditors have priority unsecured claims against you?

No. Go to Part 2.
(I) Yes.

2. -List all-of your priority unsecured claims. If a creditor has more than one priority unsecured: claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a:claim has both priority and nonpriority amounts, list that claim here and show both priority and

nonpriority amounts. As much as possible, list the-claims in alphabetical order according to.the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1: If more than one creditor: holds.a particular ¢laim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form inthe instruction booklet.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1
Last 4 digits ofaccountnumber_ CS. $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply.
City State___ZIP Code O) Contingent
C] unliquidated
Who incurred the debt? Check one. C2 bisputed
(2 Debtor 4 only
C} Debtor 2 only Type of PRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only (Domestic support obligations
At least one of the debtors and an CJ Taxes and certain other debts you owe the government
CJ Check if this claim is fora community debt =). Cisims for death or personal injury while you were
Is the claim subject to offset? intoxicated
U No C) other. Specify
3 Yes
22 Last 4 digits ofaccount number sg $ $ :
Priority Creditors Name
When was the debt incurred? :
Number Street
As of the date you file, the claim is: Check all that apply.
(2 Contingent
City State ZIP Code CJ untiquidated
Who incurred the debt? Check one. CI Disputed
U1 Debtor 1 only Type of PRIORITY unsecured claim:
C3 Debtor 2 only

 

O Sti rt obligations
U2 Debtor 1 and Debtor 2 only Domestic suppoi ig

() At least one of the debtors and another
(2 Check if this claim is for a community debt

Q) Taxes and certain other debts you owe the government
LJ Claims for death or personal injury while you were

 

intoxicated
Is the claim subject to offset? CJ other. Specify
(J No
_OlYes

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of $

 
Debtor: KAREN Case 8:19-bk-O964% EOLA KeRETARTISF led 10/28/19, PateenbB40'd74/8:19-bk-09649-RCT

 

 

First Name Middle Name Last Name

Your PRIORITY Unsecured Claims — Continuation Page

 

After listing any entries.on this page, number them beginning with 2.3, followed by 2.4, and so forth.

LJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Last4 digits ofaccountnumber ti $
i Priority Creditors Name
: When was the debt incurred?
i Number Street
As of the date you file, the claim is: Check all that apply.
QQ contingent
City State ZIP Code (3 Unliquidated
| Disputed
Who incurred the debt? Check one.
{] Debtor 1 only Type of PRIORITY unsecured claim:
D 2onl :
C1 debtor 2 only C) Domestic support obligations :
(J Debtor 1 and Debtor 2 only | }
() Taxes and certain other debts you owe the government \
: C At least one of the debtors and another . . . :
: C] Claims for death or personal injury while you were :
UC) Check if this claim is for a community debt intoxicated
CD other. Specify :
Is the claim subject to offset?
UI No
UO) Yes
: Last 4 digits ofaccountnumber tl ti(‘é‘ KS $
Priority Creditor's Name i
When was the debt incurred?
Number Streat :
As of the date you file, the claim is: Check ail that apply.
) Contingent
' City Stale ZIP Code (unliquidated
OQ Disputed
Who incurred the debt? Check one. /
(Q Debior 1 only Type of PRIORITY unsecured claim:
U1 debtor 2 only CJ Domestic support obligations
Q) Debtor 1 and Debtor 2 only . ;
(J Taxes and certain other debts you owe the government :
(C2) At least one of the debtors and another . , :
OQ) claims for death or personal injury while you were :
C] Check if this claim is for a community debt intoxicated :
CJ Other. Specify
Is the claim subject to offset?
() Yes :
Last4digits ofaccountnumber sit. $
Priority Creditor's Name
When was the debt incurred? :
Number Street :
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code (3 Untiquidated

OQ} Disputed
Who incurred the debt? Check one.
CJ Debtor 1 only Type of PRIORITY unsecured claim:
(J Debtor 2 only
(2 Debtor 1 and Debtor 2 only
() At least one of the debtors and another

(J) Domestic support obligations
C Taxes and certain other debts you owe the government
(Claims for death or personal injury while you were

 

 

 

 

C] Check if this claim is for a community debt intoxicated
C) other. Specify
ts the claim subject to offset?
C2 No
es pe _ _
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page L of 5
pebtor1 KAREN Case 8:19-bk-O9649RGOLA ReMSTARTISiled 10/28/19 | Paceo8@40!s77/8:19-bk-09649-RCT

First Name Middie Name Last Narne

aes All of Your NONPRIORITY Unsecured Claims

3. of any Creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this part. Submit this form to the court with your other schedules. :
Yes }

 

 

“4. List-all.of your nonpriority: unsecured claims. in the alphabetical-order of the creditor who hoids each claim. |f a.creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is..Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in. Part 3.1f you have more than-three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vce Q2 other. Specify

$

4.1 i
b+] Last 4 digits ofaccountnumber :
Nonpnority Creditor's Name $, :
When was the debt incurred? :
i Number Street
City State ZIP Code As of the date you file, the claim is: Check ali that apply.
| i
O Contingent
Who incurred the debt? Check one. 2 uUntiquiaated
CY Debtor 1 only C2 Disputed
: CY Debtor 2 only :
: ) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another (J student toans ‘
: (3 Check if this claim is fora community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
' is the claim subject to offset? (3 Debts to pension or profit-sharing plans, and other similar debts
C2 No CD other. Specify
C) Yes
42 | Last 4 digits ofaccountnumber $. ‘
Nonpriority Creditors Name When was the debt incurred?
Number Street
: As of the date you file, the claim is: Check all that apply.
: City State ZIP Code C1) Contingent
Who incurred the debt? Check one. CJ unliquidated
(3 Debtor 4 only CI Disputed :
C] Debtor 2 only .
(2 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ At least one of the debtors and another CJ student ioans
we et . . LJ Obligations arising out of a separation agreement or divorce
UO Check if this claim is for a community debt that you did not report as priority claims
is the claim subject to offset? CI Debts to pension ar profit-sharing plans, and other similar debts
OQ No C] other. Specify
U) Yes
3
es | Last 4 digits ofaccountnumber
Nonpriority Creditor’s Name S$
‘ When was the debt incurred? :
Number Street
Gy Salo FiP Code As of the date you file, the claim is: Check all that apply.
: ingent :
i Who incurred the debt? Check one. u Contingen i
C2 pebtor 4 ont C2 untiquidated
ort ony () Disputed
: UY Debtor 2 only i
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
L) At least one of the debtors and another :
: (4) Student loans i
L} Check if this claim is for a community debt (2 Obligations arising out of a separation agreement or divorce :
; Is the claim subject to offset? that you did not report as priority daims 7
il ON C] Debts to pension or profit-sharing plans, and other similar debts i
10 |

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3 of 5

 
Debtor 1

 

KAREN Case 8:19-bEOSBAKREANTIA0C 12 ~ Filed 10/28/19 . Patteo8640[d97/8:19-bk-09649-RCT

First Name

Middle Name

Last Name

 

List Others to Be Notified About a Debt That You Already Listed

i
i
:
t
i

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

}

Name
Line of (Check one): 1] Part 1: Creditors with Priority Unsecured Claims
Number Street C) Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of accountnumber—
City State ZIP Code . .
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): () Part 1: Creditors with Priority Unsecured Ciaims
Number Street UJ Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of account number ___ _
City State ZIP Code —_—
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
amllty State ZIP Code somite ina nose —— so ue a
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
- Last 4 digits of accountnumber
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_—
City State ZIP Cade
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street (J Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits ofaccountnumber_
City State ZIP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): U2 Part 1: Creditors with Priority Unsecured Claims
Number Street . . .
Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber

City

Official Form 106E/F

State

ZIP Code

Schedule E/F: Creditors Who Have Unsecured Claims page“ of 5.

 
Debtor 1

| eee ae

 

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

KAREN Case 8:19-bk-0964DR6d_a ROSTHTIE led 10/28/19 |, Page.dbe4al OE7/8:19-bk-09649-RCT

 

 

6. Tota! the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

“Total claims

from-Part 4 6b. Taxes and certain other debts you owe the
government
6c. Claims for death or personal injury while you were
intoxicated
6d. Other. Add ali other priority unsecured claims.
Write that amount here.
6e. Total. Add lines 6a through 6d.
Total claims 6f. Student loans

from Part.2

i

Official Form 106E/F

Add the amounts for each type of unsecured claim.

6a. Domestic support obligations

claims

6h. Debts to pension or profit-sharing plans, and other

similar debts

6i. Other. Add all other nonpriority unsecured claims.

Write that amount here.

6}. Total. Add lines 6f through 6i.

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority

6a.

6b.

6c.

6d.

6e.

6f.

6j.

Total claim

 

 

 

 

- Total claim

 

 

 

 

 

Schedule E/F: Creditors Who Have Unsecured Claims

pagel) of

 
Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 23 of 52

Fill in this information to identify your case:

r= DECOLA KOSTANTIS

First Name Last Name

 

Debtor 2
(Spouse ff filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

19-09649-8T 7/8:19-bk-09649-RCT
Gaon UO Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. y you have any executory contracts or unexpired leases?
No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

24

 

Name

 

Number Street

 

City State ZIP Code

22

 

Name

 

Number Street

 

City _ __ State ZIP Code

 

 

23

 

Name

 

Number Street

 

City. __.otate___ ZIP Code

 

 

 

Name

 

Number Street

 

Ciy State __ZIP Code

Name

 

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1 of L

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 24 of 52

Debtor1 KAREN DECOLA KOSTANTIS

First Name Middie Name Last Name

19-09649-8T7/8:19-bk-09649-RCT

Case number (f known),

 

| Additional Page if You Have More Contracts or Leases

Person.or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

| City State ZIP Code

 

 

Name

 

| Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

Number Street

 

City State ZIP Code

 

  

 

! Name

 

Number Street

 

 

City State ZIP Code

 

 

Name

 

Number Street

 

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page L of

 
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 25 of 52

Fill in this information to identify your case:

Debtor 4 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida
Case number 19-09649-8T7/8:19-bk-09649-RCT

(If known)

 

C3 Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

CLNo
Yes

| 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories inciude
ra California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

: No. Go to line 3.

C] Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

L] No

L} Yes. In which community state or territory did you live? . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column .1: Your codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

[ss ag tala Kosianhs df Schedule D, line a4 LL
1 43% Fo lo Rod Ste 4 a Schedule EMF tine__
ae anbor _i cy} d oo _ AS Schedule G, line_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OY sanctus seas PMO ee nnn, LIP Code — oi
3.2
(J Schedule D, line :
Name TT
L] Schedule E/F, line
Number Street UI Schedule G, line
CIty veneer wee von, state cee cree ZIP Code - |
3.3
(2 Schedule D, line
Name TOC
(J Schedule E/F, line
Number Street UO) Schedule G, line
ity eects ene oy cue wanennee a ante ene, SARE cnn vee enenennen LIP Code

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of A

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 26 of 52

DECOLA KOSTANTIS

 

First Name Middle Name

Last Name

| | Additional Page to List More Codebtors

Column.1: Your codebtor

5

i

fA

Case number (known), 1 9-09649-8T7/8:1 9-bk-09649-RCT

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

UW) Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
(J Schedule E/F, line
Number Street C) Schedule G, line
a: _ State _. ZIP Code
-
(1 Schedule D, line
' Name ——
QI Schedule E/F, line
i
Number Stroct LJ Schedule G, line
__ Sy Stale "ZIP Code 7
P|
(3 Schedule D, line
Name :
Q) Schedule E/F, line
ae Q Schedule G, line
City State ZiP Code
) Schedule D, line :
: Name j
: (2 Schedule E/F, line
Number Street QC) Schedule G, line
City State ZIP Code
F
: (J Schedule D, line :
| Name a i
O1 Schedule E/F, line
Number Siok ( Schedule G, line
City State . ZIP Code se |
F] O) Schedule D, line
; Name 2
Q) Schedule E/F, line
Number Syect (1 Schedule G, line
; . Sity State. ~ ZIP Code
P| O Schedule D, line
' Name :
QO) Schedule E/F, line
Number Steal QC) Schedule G, line
ET Cy State ZIP Code, ;
(2 Schedule D, line
i Name i
Q Schedule E/F, line
| Rombar—"ayear C} Schedule G, line
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page dL of »=

 
Case 8:19-bk-09649-RCT Doc12_ Filed 10/28/19

Fill in this information to identify your case:

KAREN DECOLA KOSTANTIS

Debtor 1

 

First Name Last Name

Debtor 2

 

(Spouse, if filing) First Name Middie Name

United States Bankruptcy Court for the: Middle District of Florida
19-09649-8T7/8:19-bk-09649-ACT

Case number
(if known)

 

 

Page 27 of 52

Check if this is:
J An amended filing

 

Official Form 1061

 

Schedule I: Your Income

C3 A supplement showing postpetition chapter 13
income as of the following date:

MM / DD/ YYYY

12115

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 

a Describe Employment

1. Fill in your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with ah

information about additional Employment status 4 Employed Employed

employers. Not employed CI Not employed

Include part-time, seasonal, or
self-employed work.

VA
NA

Number Street

Oo ti
Occupation may include student ceupation
or homemaker, if it applies.

Employer’s name

Employer’s address

Number

 

Street

 

Will Start

 

Ney sition
in| fonhor

 

i .
How long employed there?

City State ZIP Code City State ZIP C

Ans.

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing

spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. !f you need more space, attach a separate sheet to this form.

2. List monthly gross wages, salary, and commissions (before ail payroll
: deductions). If not paid monthly, calculate what the monthly wage would be. 2.

_ 3. Estimate and list monthly overtime pay.

 

3. +$

For Debtor-1 For Debtor 2 or
non-filing spouse
$ | $ s | t .
g +§

 

 

| 4. Calculate gross income. Add line 2 + line 3. 4.

Official Form 106! Schedule I: Your Income

s_ £ 55)’

 

 

 

 

page 1

 
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 28 of 52
Debtor? KAREN DECOLA KOSTANTIS Case number dtnwn 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

ForDebtor? —_— For Debtor 2 or
non-filing spouse

Copy Vine 4 rere ccc cece cceccceseceseenseeessenesses seesescanetentceetseescaneneeieesees >4. § @ $ 5 | LU, OO

5, List all payrofi deductions:

s__ 44.00

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. $
5b. Mandatory contributions for retirement plans 5b. §$ $
5c. Voluntary contributions for retirement plans 5c. § $
5d. Required repayments of retirement fund loans 5d. §$ $
5e. Insurance Se. §$ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. § $
5h. Other deductions. Specify: 5h. +$ + §$
: , wi
|. Add the payroll deductions. Add lines 5a + 5b +5c+S5d+5e+5f+5g+5h. 6.  § s_ $64.00
"7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7 § $_/ 15 2.00
| 8. List all other income regularly received:
8a. Net income from rental! property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a. =
8b. Interest and dividends 8b. §$ $.
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c. —_—_
8d. Unemployment compensation sd. S$ $
8e. Social Security 8e. §$ $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: i $
8g. Pension or retirement income 8g. $ $
8h. Other monthly income. Specify: 8h. +$ +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 9. $ oO $ @
_ to. Catculate monthly income. Add line 7 + line 9. 2 — kA
__ Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $ + sAL SLOO ” al 15 L.00

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

 

 

 

 

Specify: 1. $
‘12. Add the amount in the last column of line 10 to the amount in fine 11. The result is the combined monthly income. A 152. oO
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. flew eis
Combined

. monthly income
_ 13.Do you expect an increase or decrease within the year after you file this form?

d Yes Eaplan Wil be eupedtiry addition! monty contnloion with NeW work.

 

 

 

 

Official Form 1061 Schedule |: Your income page 2

 

 
 

Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 29 of 52

Fill in this information to identify your case:

Debtor 1 KAREN — DECOLA KOSTANTIS Check if this is:

Debtor 2 .
(Spouse, ff filing) First Name Middte Name Last Name O An amended filing

QA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: Middle District of Florida

Case umber 19-09649-8T7/8:19-bk-09649-RCT la DDT vvYY

 

 

Official Form 106J
Schedule J: Your Expenses 12415

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

part 1: | Describe Your Household

4. Is this a joint case?

 

wt No. Go to line 2.
CJ] Yes. Does Debtor 2 live ina separate household?

LJ No
CJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? OC) No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and wh Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...
No
fe th dents’ 4 Hyd
Do not stat e dependen SON 20 Yes Notte.
LJ No
C) Yes
CL) No
CI Yes
CJ No
CI Yes
LJ No
C) Yes

 

.3. Do your expenses include 0

expenses of people other than
_ yourself and your dependents? “ Yes

Estimate Your Ongoing Monthly Expenses

- Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

"Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 00 o
any rent for the ground or lot. 4. s 1100.00
If not included in line 4:

4a. Real estate taxes 4a. s_ AlG.0O

4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $ | 0 ‘ 00
4d. Homeowner's association or condominium dues 4d. $ | : ‘ OO

Official Form 106J Schedule J: Your Expenses page 1

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 30 of 52

 

 

 

 

Debtor1 KAREN DECOLA KOSTANTIS Case number (rin, 19-09649-8T7/8:19-bk-09649-RCT
First Name Middle Name Last Name
Your expenses
5. Additional mortgage payments for your residence, such as home equity loans 5. s
. 6 Utilities:

6a. Electricity, heat, natural gas fa = §

6b. Water, sewer, garbage collection 6b. $ 0O t O( )
+4 Nf
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ LOO ‘ 00

 

 

6d. Other. Specify: 6d.
‘ 7. Food and housekeeping supplies 7.
8. Childcare and children’s education costs 8.
9. Clothing, laundry, and dry cleaning 9.
10. Personal care products and services ’ 10.
11. Medical and dental expenses 11.
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12.
413. Entertainment, clubs, recreation, newspapers, magazines, and books 13.
14. Charitable contributions and religious donations 14.

 

15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

 

15a. Life insurance 16a. $

15b. Health insurance 15b.  §

15c. Vehicle insurance 15. §

15d. Other insurance. Specify: 15d.  §$
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16 &§

 

17. Installment or lease payments:

17a. Car payments for Vehicle 1 17a § B
17b. Car payments for Vehicle 2 17. §$ g
$
$

17c. Other. Specify: 17c.
17d. Other. Specify: 17d.

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106l). 18.

19. Other payments you make to support others who do not live with you.
Specify: 19. §$

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property 20a.  §$
20b. Real estate taxes 20. $
20c. Property, homeowner's, or renter’s insurance 20c. $
20d. Maintenance, repair, and upkeep expenses 20d. §
__ 20e. Homeowner's association or condominium dues 20e. §

Official Form 106J Schedule J: Your Expenses page 2
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 31 of 52

Debtor1 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

 

21. Other. Specify:

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |.
23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

Case number ¢rinown_19-09649-8T7/8:19-bk-09649-RCT

21.

23a.

23b.

23¢.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

- For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

No. .
U0 Yes. Explain here:

 

 

 

Official! Form 106J Schedule J: Your Expenses

+5

 

 

 

 

 

$ A000

 

page 3

 

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 32 of 52

Fill in this information to identify your case:

Debtor 1 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number \ *49-bk- —
(If known)

C) Check if this is an

 

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42/15

if two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a

d you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No

Q Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

withadthe US ;
Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

 

Signature of Debtor 2

Date 0/25 2614 Date
MMf DD /i YYYY MM/ DD / YYYY

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 33 of 52

Fill in this information to identify your case:

Debtor 1 KAREN DECOLA KOSTANTIS

First Name Middie Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number 19-09649-8T7/8:19-bk-09649-RCT
(itknown) CJ Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy | 04/19
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct

information. !f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 

Give Details About Your Marital Status and Where You Lived Before

» 1, What is your current marital status?

a Married

Cl Not married

2. ni the last 3 years, have you lived anywhere other than where you live now?

No
CJ Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 © Debtor:2: Dates Debtor 2
lived there lived there
C] Same as Debtor 1 ) Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
(J same as Debtor 1 L] same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

States and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

QO) No
UI Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

iFtaw4 Explain the Sources of Your income Husband

 

_ 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 34 of 52

Debtor: KAREN DECOLA KOSTANTIS Case number grinom, 19-09649-8T7/8:19-bk-09649-RCT

First Name Middie Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
i. are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

No
U2 Yes. Fill in the details.

 

ee!

Sources of income Gross income Sources of income Gross income.
Check all that apply: (before deductions and ©. Check.all-that apply: (before deductions and
exclusions) exclusions)
From January 1 of current year until QO Wages, commissions, ) Wages, commissions,
bonuses, tips bonuses, tips $

the date you filed for bankruptcy:

Cj Operating a business Q) Operating a business

(] Wages, commissions,
bonuses, tips $

Q Operating a business

For last calendar year: C1 wages, commissions,
bonuses, tips

(January 1 to December 31,____) (J Operating a business

 

) Wages, commissions,
bonuses, tips
a Operating a business

For the calendar year before that: CI wages, commissions,
bonuses, tips

(January 1 to December 31,____——)~« CD) operating a business

fe

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

No
Cl Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from

 

 

 

 

 

 

Describe below. each source Describe below. each source
(before deductions and (before. deductions and
exclusions) exclusions)
From January 1 of current year until
the date you filed for bankruptcy:
For last calendar year: $ $
(January 1 to December 31, )
YYYY
$
For the calendar year before that: $ $
(January 1 to December 31, }
$

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 35 of 52

Debtor 1 KAREN DECOLA KOSTANTIS Case number ginown_19-09649-8T 7/8: 1 9-bk-09649-RCT

Fist Name Middle Name Last Name

 

 

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

(2 No. Go to line 7.

L Yes. List below each creditor to whom you paid a total of $6,825* or more in ore or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

ad Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

d No. Go to line 7.
Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for
payment
$ $
Creditors Name U) mortgage
CJ car
Number Street CY credit card

C3 Loan repayment

 

Q Suppliers or vendors

 

 

 

 

City State ZIP Code O other
$ $ CJ Morigage
Creditors Name
(J Car
Number Street UC) Credit card

) Loan repayment

 

U) Suppliers or vendors

 

 

 

 

 

 

City State ZIP Cade C1 other
$ $ Q Mortgage

Creditors Name

Ol car
Number Street C) Credit card

< Loan repayment

U) Suppliers or vendors
City State ZIP Code CI other

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Debtor 1 KAREN

First Name

DECOLA KOSTANTIS

Last Name

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 36 of 52

Case number yrinom, 19-09649-8T7/8:19-bk-09649-RCT

 

 

_ 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

No

wa as child support and alimony.

{] Yes. List all payments to an insider.

Dates of
payment

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

State ZIP Code

Total amount Amount you still. Reason for this payment
paid owe

$ $

$ $

i

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

& No

J Yes. List all payments that benefited an insider.

Dates of Total amount Amount: you stil!) Reason for this payment
Payment paid ome _Include creditor's name
$ $

 

Insider's Name

 

 

Number Street

 

 

City

State ZIP Code

 

insider's Name

 

Number Street

 

 

City

Official Form 107

__ State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 37 of 52

Debtor: KAREN DECOLA KOSTANTIS Case number erirmm, 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

ERE teontiry Legal Actions, Repossessions, and Foreclosures

_ 9. Within 1 year before you filed for bankruptcy, werelfoure pany itany lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

 

y No
Yes. Fill in the details.
: Nature of the case Court or agency Status of the case

Case meFEDERAL NATION AH ts ae Pils (our Count _ wi Pending
Assou TION. YS 5 GEDREE HATE KOSTA mn LJ on appeal

Number — Street CJ conciuded

Case number Le x Med C\ ¢ ecrwale if Hai de

State ZIP Code

case ttle OPINMOOD Ho VS Eeclose, on Dinas (oxanhy Count __ f Pending

lien BS. Cour Sec Cf nant?

‘Number Street Concluded

cesenumoer IOOL2SS(O Cerrwoke:

City tate ZIP Cade

-

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

No. Go to line 11.
(] Yes. Fill in the information below.

 

 

 

 

 

 

 

 

 

 

 

Describe the property Date .- Value of the property
= $
Creditors Name
Number Street Explain what happened
(J Property was repossessed.
LJ Property was foreclosed.
LC] Property was garnished.
City State ZIP Code QQ Property was attached, seized, or levied.
Describe the property Date Value of the property
$
Creditors Name
Number Street ee : o
Explain what happened

Ll] Property was repossessed.

CJ Property was foreclosed.

a Property was gamished.

L] Property was attached, seized, or levied.

 

 

City State ZIP Code

Official Fonn 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 38 of 52

peptor1 KAREN DECOLA KOSTANTIS Case number yrinom, 19-09649-8T7/8:19-bk-09649-RCT

Fast Name Middle Name Last Name

 

 

_ 44. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
oe or refuse to make a payment because you owed a debt?
No
Q Yes. Fill in the detaiis.

 

 

 

 

 

Describe the action the creditor took Date action Amount
2 Was taken
Creditors Name re ;
$
Number Street i
City State ZIP Code Last 4 digits of account number: XXXX—

. 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
. 2. a court-appointed receiver, a custodian, or another official?

No
LJ) Yes

a List Certain Gifts and Contributions

| 43. x. 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
C2 Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person : the gifts
= $
Person to Whom You Gave the Gift
( $
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a-total value of more than $600 Describe the gifts Dates you gave Value
per person : on DERE Maite ad dk clcowitlikoi adie the gifts
- $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 39 of 52

Debtor 4 KAREN DECOLA KOSTANTIS Case number grinown,19-09649-8T 7/8:1 9-bk-09649-RCT

First Name Middle Name Last Name

 

 

44. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

No
CJ Yes. Fill in the details for each gift or contribution.

 

Gifts or- contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
- $
Charity’s Name
$

 

 

 

Number Street

 

City State ZIP Code

ee Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
i... or gambling?

No
CJ Yes. Fill in the details.

Describe the property you lost:and Describe any insurance.coverage for the loss Date of your: Value of property

how the loss occurred - : os a lost
Include the amount that insurance has paid. List pending insurance

claims.on line 33:0f Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
vn any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

No
U) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor. ~ Amount. of payment
: transfer was
Person Who Was Paid Pe all awsome! auali icv stitute, Wade
Number Street : $.
$

 

 

City State ZIP Code

 

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuais Filing for Bankruptcy page 7

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 40 of 52

pebtor1 KAREN DECOLA KOSTANTIS Case number erin 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

 

 

Description and value of any property transferred Date payment or Amount of
transferwas made | payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

No

LJ Yes. Fill in the details.

‘Description and value of any property transferred Date payment or - Amount of payment
{ transfer was

Person Who Was P:

Number Street

: a4 Oath 2014 $.
& : :
City State ZIPCode :

_ 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).

Do not include gifts and transfers that you have already listed on this statement.

 

 

od No
Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer.
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Cade

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 41 of 52

Exhibit A

George Hatzikostantis and Karen DeCola Kostantis
In care of: 3438 East Lake Road, Suite 14 #630
Palm Harbor, Florida

NOTICE TO AGENT IS NOTICE TO PRINCIPAL
(Applicable to all Successors and Assigns)

  
   
    

Regarding: Final Settlement of Case/Account 15-6288-CO - Order 07 December 2016™
ROBINWOOD HOMEOWNERS ASSOCIATION, INC

7016 O750 OO00 7078 O?75b

ACTUAL AND CONSTRUCTIVE NOTICE IS HEREBY GIVEN, and it is hereby certified, that on this 0

day of the tenth month, in the year of our Lord two thousand eighteen, Karen and George (DeCola
Kostantis and Hatzikostantis) handed to the following recipient, instruments pertaming to Tender of Payment
for final and honorable settlement of the above-referenced matter, as noted below:

 
  

ko:

To: Ken Burke, Pinellas County Clerk of Court
315 Court Street, Room 400
Clearwater, Florida 33756

hereinafter, "Recipient", { placed in Ken Burke’s hands, or NA provided to WA
of the Office of Ken Burke, Clerk of Court, the following documents/instrument(s) pertaining to settlement of
said matter:

1) Actual and Constructive Assignment of Claim, 1 page;

2) Florida Secured Transaction Registry #201806747683 File Date 10/15/2018, 3 pages;

3) 07 December 2016 Order signed by Myra Scott McNary: (# 2016371985 Bk: 19440 Pg: 1443)
with Allonge, Certified and made negotiable, Amt 9,543.04 (front and back) total of 8 pages;

‘4) Mortgage Foreclosure Right of Redemption Worksheet, with Allonge, Certified and made

negotiable, Amount $13,730.80, (front and back), 2 pages;
5) Copy Authenticated Certificate of Live Birth, authorizing release/proof of equitable interest, for

for settlement and closure of Case/Account(s) 15-6288-CO and 11-6217-CI, 3 pages, original
sent through Senator Marco Rubio to US Department of Treasury.

It is hereby certified that on the eighteenth day of the tenth th, in the year of our Lord two thousand
eighteen [18 October 2018]; LONI, nn Cone Dy i Posatis/ Hrd Kostteds served,
via hand delivery, by placing thé itstrumient(s) as listed above, under the exclusive face and custody, into the

hands of Ken Burke, Pinellas County Clerk of Court and Comptroller, at 315 ¢ ef, Clearwater, Florida.

Peceived 1® Or JOIB Boca | Banke ;

 

 

 

  
    

 

Clerid of He Count and
ees SF

 

 

 
 

 

Case 8:19-bk-09649-RCT Doci2 Filed Bibs “B Page 42 of 52
Wl

ASSIGNMENT OF CLAIM

ACTUAL AND CONSTRUCTIVE NOTICE:

YOU ARE HEREBY NOTIFIED THAT, assignor(s) KOSTANTIS, KAREN DECOLA, KOSTANTIS,
GEORGE HATZI and HATZIKOSTANTIS, GEORGE of 4425 RUTLEDGE DRIVE PALM HARBOR,
FLORIDA 34685, hereinafter referred to as “assignor” hereby sells, transfers, and assigns to “assignee”
ROBINWOOD HOMEOWNERS ASSOCIATION, INC., a Florida not-for-profit corporation c/o SENTRY
MANAGEMENT, INC 2605 ENTERPRISE RD. E., STE. 200 CLEARWATER, FL 33759, all moneys due or to
become due to assignor from the United States of America or from any department or agency thereof under the
following centract(s):

1. ROBINWOOD HOMEOWNERS ASSOCIATION, INC., Account Number CM 35 PA0280 0000604,

2. IN THE COUNTY COURT OF THE SIXTH JUDICIAL CIRCUIT OF FLORIDA IN AND FOR
PINELLAS COUNTY, FLORIDA, CASE NO. 15-6288-CO,

3. ORDER AMENDED FINAL JUDGMENT OF FORECLOSURE ISSUED 7 DECEMBER 2016 I#:
2016371985 BK: 19440 PG: 1443, 12/08/2016 at 02:21PM, affixed with Allonge, certified and made
negotiable: PAY TO THE ORDER OF THE UNITED STATES DEPARTMENT OF THE TREASURY,
WITHOUT RECOURSE, Amount of Judgment $9,543.04,

4. Mortgage Foreclosure Right of Redemption Worksheet, Ref 15-6288-CO, Date 10/8/2018, affixed with
Allonge, certified and made negotiable’ PAY TO THE ORDER OF THE UNITED STATES
DEPARTMENT OF THE TREASURY, WITHOUT RECOURSE, TOTAL Payment Due $13,730.80

Assignor hereby irrevocably authorizes and directs the disbursing officer of the United States of America or
department or agency thereof to make payment to said assignee of said moneys due or to become due to assignor
under said contract. Please direct any further correspondence (or payments) to them at the address listed above.

an th

Assignor has executed this assignment this day of a 2018.

We thank you for your cooperation.

 

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 43 of 52

pebtor? KAREN DECOLA KOSTANTIS Case number ¢rinom 19-09649-8T7/8:19-bk-09649-RCT

 

 

First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
4 a beneficiary? (These are often called asset-protection devices.)

No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
“was made

Name of trust

 

 

cia List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
oe houses, pension funds, cooperatives, associations, and other financial institutions.

No
C) Yes. Fill in the details.
Last 4 digits of account number* —. Type of account or Date account was Last balance before

instrument closed, sold; moved, — closing or. transfer.
or transferred

 

Name of Financial Institution

XXXX- UO] checking $

 

Number Street Q Savings
QO Money market

 

Q) Brokerage
Q Other.

 

City State ZIP Code

 

XXXX—__ Checking $

Name of Financial Institution
Q Savings

 

Number Street O Money market

 

Q) Brokerage
CD other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
sgcurities, cash, or other valuables?
No

( Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
. _, have it?
U1 No
Name of Financial institution Name C) Yes
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 44 of 52

bebtor1 KAREN DECOLA KOSTANTIS Case number irinom 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
C) Yes. Fill in the details.

 

 

Who else has. or.had access to it? Describe the contents Do you still
| have it?
| CINo
Name of Storage Facility Name QQ Yes
Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code.

Ea identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
hue in trust for someone.
No
CJ Yes. Fill in the details.

 

 

 

 

 

 

 

 

Where is the property? Describe the property Value
Owner’s Name : $
Number Street
Number Street
. City State ZIP Code
City State ZIP Gade

 

oe Give Detalis About Environmental Information

 

- For the purpose of Part 10, the following definitions apply:

s Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

| m Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

_ @ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
: substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

- 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

 

 

 

No
Q Yes. Fill in the details.
Governmental unit Environmental law, if you know it” : Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
Case 8:19-bk-09649-RCT Doc12 Filed 10/28/19 Page 45 of 52

Debtor: KAREN DECOLA KOSTANTIS Case number grinom 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

_ 25.Have you notified any governmental unit of any release of hazardous material?

 

 

 

 

No
C) Yes. Fill in the details.

: Governmental unit Environmental law, if you know it Date of notice

| |

Name of site Govemmental unit

i

i Number Street Number Street |

|

City State ZIP Code |
i

City State ZIP Code

- 26. a. you been a party in any judicial or administrative proceeding under any environmental law? include settlements and orders.

No
(2 Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
o case
Case title
Court Name Q Pending
OC on appeal
Number Street C] conctuded
Case number City State ZIP Code

FEEREEEE ive vetaits about Your Business or Connections to Any Business

- 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
: O Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

C} A member of a limited liability company (LLC) or limited liability partnership (LLP)

Oa partner in a partnership

(2 An officer, director, or managing executive of a corporation

 

OQ An owner of at least 5% of the voting or equity securities of a corporation

& no. None of the above applies. Go to Part 12.
O] Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
=. Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN:
Number Street dees gepgee weer menennneprpnnpes agen pepe seat py cee
. Name of accountant or bookkeeper cea am Dates business existed
| From To
__ City State ZP Code go gute wg . . a .
Describe the nature of the business Employer Identification number

 

- Do not include Social Security number or ITIN.
Business Name oa

BIN: -

 

 

 

Number Street : oe ee
Name of accountant or bookkeeper Dates business existed
| From To

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 46 of 52

pebtor1 KAREN DECOLA KOSTANTIS Case number inom, 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

Describe the nature of the business Employer identification number
wee cos fe Do not include Social Security number or ITIN.

 

Business Name

 

 

 

 

City State ZIP Code

EIN;
Number Street Name of accountant or bookkeeper Dates business existed
From _ To

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

No
(] Yes. Fill in the details below.

Date issued.

 

Name MM7DD/YYYY

 

Number Street

 

 

City State ZIP Code

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perf? Hot the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

  

 

Signature of Debtor 2

Date Cc 764 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
C), No
wf Yes

x pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
No

L) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 47 of 52

Fill in this information to identify your case:

Debtor 1 KAREN DECOLA KOSTANTIS

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middie Name

 

United States Bankruptcy Court for the: Middle District of Florida

Case number 19-09649-8T7/8:19-bk-09649-RCT (J) Check if this is an
{if known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i2as

 

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

m@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, uniess the court extends the time for cause. You must also send copies to the creditors and fessors you jist on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creda ; “l ional \h pifoye hs ai ation P | 4 Surrender the property. rie

Retain the property and redeem it.
Description of

property CJ Retain the property and enter into a
securing debt: Reaffirmation Agreement.

\neresh Wtiteto habe (altel) CJ Retain the property and [explain]:

 

 

Creditor’ Wn | sm teed CJ Surrender the property. No
name: Kb nod HOmeowrt4s hes alanon, Ie, a Retain the property and redeem it. i Yes

Description of CJ Retain the property and enter into a

 

 

 

 

property |
securing debt: . Reaffirmation Agreement.
| { ; (C} Retain the property and jexplain]:

Inccicsrin tte to lad Ldecd) Property andfexpain:
Creditors CJ Surrender the property. LI No
na .

(J Retain the property and redeem it. OQ Yes
Orepey of () Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(J Retain the property and [explain]:
Creditor's U] Surrender the property. LJ No
name: |

LJ Retain the property and redeem it. C) Yes

Description of
property. ° LJ Retain the property and enter into a

securing debt: Reaffirmation Agreement.
(} Retain the property and [explain}:

 

Official Form 108 Statement of intention for Individuals Filing Under Chapter 7 page 1

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 48 of 52
Debtor 1 KAREN DECOLA KOSTANTIS Case number (if known), 19-09649-8T7/8:19-bk-09649-RCT

First Name Middle Name Last Name

 

 

 

List Your Unexpired Personal Property Leases

_ For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
- fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
, ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: OINo
Y

Description of leased CI Yes

property:

Lessor's name: QC] No

Description of leased O Yes

property:

Lessor’s name: UO No

Description of leased UO) Yes

property:

Lessor’s name: CI No
be C) Yes

Description of leased

property:

Lessor's name: OCI No

LI Yes

Description of leased

property:

Lessor’s name: LI No
. (} Yes

Description of leased

property:

Lessor’s name: LJ No

UC] Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property ie is subject to an unexpired lease.

( p U
Alng

 

   

 

 

big a re of Debtor 1 | (\ Signature of Debtor 2
Date 10/25 : / 2019 Date
MM/ DD / YYYY MM/ DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 49 of 52

    

Fill in this information to identify your case:

Check one box only as directed in this form and in

Form 122A-1Supp:

 

 

Debtor 4 KAREN DECOLA KOSTANTIS
First Name Middle Name Last Name .
W] 1. There is no presumption of abuse.
Debtor 2
(Spouse, if fling) FirstName Middle Name Last Name (C) 2. The calculation to determine if a presumption of

. . . ae . abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Middle District of Florida Means Test Calculation (Official Form 122A-2).

Case number 19-09649-8T7/8:19-bk-09649-RCT LJ 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

CJ Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

izlemie Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
(J Not married. Fill out Column A, lines 2-11.
LJ Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

Married and your spouse is NOT filing with you. You and your spouse are:
Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

QO) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill. in the: average monthly income that you-received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11-U.S.C. §-101(10A).:'For example; if you are filing on September 15, the 6-month period would be March:1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all'6 months and divide the total: by 6.
Fillin the result. Do not includée.any income.amount more than once.-For example, if both spouses own the same rental property, put the
income. from.that property in one.column only: If you have nothing to report for any line, write $0 in the space:

Column A Column'B
Debtor 1 Debtor 2 or
non-filing spouse

s124,00

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions).

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in.

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do nat include payments you listed on line 3.

RP
pf

5. Net income from operating a business, profession, Debtor 4 Debtor 2

 

 

 

 

 

or farm

Gross receipts (before ail deductions) $ sh

Ordinary and necessary operating expenses -—$ -_ >

Net monthly income from a business, profession, orfarm $ opy $ p $ Dp
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $

Ordinary and necessary operating expenses -$ -$

Net monthly income from rental or other real property $ $ vopy ( } $ 2
7. Interest, dividends, and royalties $ 0, $ Z

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1

 

 
 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 50 of 52

 

 

Debtor 1 KAREN DECOLA KOSTANTIS Case number grknown19-09649-8T 7/8: 19-bk-09649-R
First Name Middie Name Last Name
Column A Column-B
Debtor 1 Debtor 2 or
non-filing spouse

8. Unemployment compensation $ (@} s GF _

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: 0.0.0.0...

 

9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Aiso, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it

does not exceed the amount of retired pay to which you would otherwise be entitled if / 4

retired under any provision of title 10 other than chapter 61 of that title. s OF s fF
10. Income from ail other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received

as a victim of a war crime, a crime against humanity, or international or domestic

terrorism; or compensation, pension, pay, annuity, or allowance paid by the United

States Government in connection with a disability, combat-related injury or disability, or

death of a member of the uniformed services. If necessary, list other sources on a
separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

$
Total amounts from separate pages, if any. +$ +$
11. Calculate your total current monthly income. Add lines 2 through 10 for each f nye ok oe yt
column. Then add the total for Column A to the total for Column B. $ + $ 5\ dA i CO “l$ 5 (d )00
Total current
monthly income
laws Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps: seerwwernrernpeagegpentonrco
12a. Copy your total current monthly income from fine 14......cccccccsccssecesssssscsssneseeesssneseeestieseieesnseneeen Copy line 14 here> $5121.00
Multiply by 12 (the number of months in a year). x 12

a
12b. The result is your annual income for this part of the form. 12. | §$ bl A 1.00

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state Yrwhich you live. Haida
Fill in the number of people in your household. 3
Fill in the median family income for your state and size Of HOUSE. oo... een eeceeceeceeceeseeeeeceneeeeeseeenecseecenneenesseeesesateaeeeeestensee 13. $ 00

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

14. How do the lines compare?

14a. rf Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. QC] Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Debtor 1

KAREN

 

Case 8:19-bk-09649-RCT Doci12 Filed 10/28/19 Page 51 of 52

DECOLA KOSTANTIS

 

First Name

Middle Name

Last Name

Case number (known), 19-09649-8T17/8:19-bk-09649-R

 

 

w/ollS
of venti that the information on this statement and in any attachments is true and correct.

       

under penal

 

Wu

 
 
  

 
  

x

Signature of Debtor 2

 

   

By “a Ne | declare
aN p

HF

   

 

Date lO Date

MM/ DD 'IYYYY MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 3
 

 

 

               
 

 

ZOSEE BpLIopy ‘edu
CCS SUNS “ONUDAY EPHO[A YON TOS

SSNOYLMOD SeeIg PoyUy) sUOggIH "W Wes

BPLIOL J JO IOLNSIC| SEPP

 

      

     

caatoaaahlglil
yijisiftierit ul \

 

aie

   

 

il

        

 

19-bk-09649-RCT. Doc12_ Filed 10/28/19 Page 52 of 52

Case 8

SROPE PLOT “JOqIer] wed
VI a1INS peoy syeT seq BEvE JO OED Uy
SHUESOY BJODIq Usley

   

 

 

 

 
